Exhibit 99.1 Press release WiLAN, a Quarterhill Company, and Samsung Enter Into New Comprehensive License Agreement OTTAWA, Canada – September 29, 2017 – Quarterhill Inc. (“Quarterhill”) (NASDAQ: QTRH, TSX: QTRH) today announced that its wholly-owned subsidiary Wi-LAN Inc. (“WiLAN”) has entered into a new comprehensive license agreement with Samsung Electronics Co., Ltd. (“Samsung”).This new license agreement expands upon the patent rights previously granted to Samsung in the wireless license agreement announced in 2013.The terms of this agreement are confidential.
